                 Case 1:03-mj-02172 Document 28 Filed 09/21/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KIRK E. SHERRIFF
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff United States of America
 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                           CASE NO.: 1:03-MJ-02172
10
                                   Plaintiff,            MOTION TO DISMISS COMPLAINT AS TO
11                                                       DEFENDANTS ABEL MANDUJANO ESPINO
                            v.                           AND GUADALUPE ROCHA DE BECERRA; AND
12                                                       ORDER
     ABEL MANDUJANO ESPINO,
13   GUADALUPE ROCHA DE BECERRA,
14                                 Defendants.
15

16          In the interest of justice, the government moves to dismiss the complaint in this case as to
17 defendants Abel Mandujano Espino and Guadalupe Rocha De Becerra without prejudice, pursuant to

18 Federal Rule of Criminal Procedure 48(a). Abel Mandujano Espino and Guadalupe Rocha De Becerra

19 have not appeared in this case.

20   Dated: Sept. 20, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
21

22                                                           /s/ Kirk E. Sherriff
                                                             KIRK E. SHERRIFF
23                                                           Assistant United States Attorney

24

25

26
27

28

      MOTION TO DISMISS COMPLAINT; [PROPOSED] ORDER
                                                         1
30
                 Case 1:03-mj-02172 Document 28 Filed 09/21/21 Page 2 of 2


 1                                                    ORDER
 2          IT IS ORDERED that the complaint is dismissed without prejudice as to defendants Abel
 3 Mandujano Espino and Guadalupe Rocha De Becerra.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    September 21, 2021                        /s/ Barbara   A. McAuliffe       _
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      MOTION TO DISMISS COMPLAINT; [PROPOSED] ORDER
                                                        2
30
